UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.
                                                    No. 01-4247
SHAUN AUTALEON POSTON, a/k/a
Shawn Autaleon Poston,
              Defendant-Appellant.
                                        
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                            (CR-99-12)

                       Submitted: January 14, 2002

                       Decided: February 1, 2002

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Mark P. Foster, Jr., Charlotte, North Carolina, for Appellant. Robert
J. Conrad, Jr., United States Attorney, Gretchen C. F. Shappert, Assis-
tant United States Attorney, Charlotte, North Carolina, for Appellee.
2                      UNITED STATES v. POSTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Shaun Autaleon Poston was charged in a one-count superseding
indictment with conspiracy to possess with intent to distribute cocaine
and cocaine base in violation of 21 U.S.C.A. §§ 841(a)(1),
841(b)(1)(A)(ii), 841(b)(1)(A)(iii), 846 (West 1999). Poston was con-
victed following a jury trial and sentenced to 360 months in prison
and five years of supervised release. Because we find no reversible
error, we affirm.
   On appeal, Poston argues: (1) the evidence presented at trial was
insufficient to support his conviction; (2) the district court improperly
concluded he was responsible for in excess of 1.5 kilograms of
cocaine base; and (3) a two-level enhancement was not warranted
because there was insufficient evidence that he possessed a dangerous
weapon. We review the verdict to determine "whether ‘there is sub-
stantial evidence, taking the view most favorable to the government,’
to support the conviction." United States v. Ismail, 97 F.3d 50, 55 (4th
Cir. 1996) (quoting Glasser v. United States, 315 U.S. 60, 80 (1942)).
We do not review a witness’s credibility in assessing whether the evi-
dence was sufficient to support a conviction. United States v. Hobbs,
136 F.3d 384, 391 n.11 (4th Cir. 1998). We have reviewed the evi-
dence presented at trial and, when taken in the light most favorable
to the Government, we conclude the evidence is sufficient to support
Poston’s conviction.
   We review the district court’s factual findings regarding Poston’s
sentencing for clear error and its application of the sentencing guide-
lines de novo. United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir.
1989). We have reviewed the district court’s findings and have found
no error. Accordingly, we affirm Poston’s conviction and sentence.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                            AFFIRMED